Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-15, 21-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Totty et al. (US 20200302686 A1).
Regarding claim 1, Totty et al. discloses an apparatus for determining one or more environmental layouts, comprising: 
a memory (e.g., reading images from and writing large FOV images to the datastore, see figures 2 and 3) configured to store one or more images; and
a processor (platform 110 of device 100, figure 1) implemented in circuitry and configured to:
detect one or more planes in an input image of an environment, the one or more planes corresponding to one or more objects in the input image (detection and awareness of walls and floors and ceilings, which are dominant planar surfaces, paras. 0028, 0042);
determine one or more three-dimensional parameters (associated capture data, paras. 0046, 0049) of the one or more planes;
determine one or more polygons (surface normal, para. 0118 and S450 can include identifying any piece of paper having a standard size (e.g., A4, letter, legal, etc.) and/or a shape of the fiducial marker, para. 0103) using the one or more planes and the one or more three-dimensional parameters of the one or more planes; and
determine a three-dimensional layout of the environment based on the one or more polygons (generate a dense, accurate virtual model of a scene. The scene can be a physical space, more preferably an indoor space, but (e.g., a room) additionally or alternatively an outdoor space, para. 0038).
Regarding claim 2, Totty et al. discloses the apparatus of claim 1, wherein the one or more planes include one or more two-dimensional planes (feature points, 3D scene points, planes, objects, a set of scene scan geometric representation(s), a set of additional scene scan geometric representation(s), camera poses, and/or any other suitable data, para. 0049).
Regarding claim 3, Totty et al. discloses the apparatus of claim 1, wherein the one or more polygons include one or more three-dimensional polygons (feature points, 3D scene points, planes, objects, a set of scene scan geometric representation(s), a set of additional scene scan geometric representation(s), camera poses, and/or any other suitable data, para. 0049; known objects, para. 0004).
Regarding claim 4, Totty et al. discloses the apparatus of claim 1, wherein the processor is further configured to detect the one or more planes using a machine learning model (using machine learning engine 122, para. 0032).
Regarding claim 5, Totty et al. discloses the apparatus of claim 1, wherein the processor is further configured to detect the one or more planes using a machine learning model (using machine learning engine 122, para. 0032) and semantic segmentation (semantic segmentation determined in S420, para. 0088).
Regarding claim 10, Totty et al. discloses the apparatus of claim 1, wherein the one or more three-dimensional parameters include a normal vector (para. 0042) and a plane offset (resultant wall plane equations for adjacent wall instances are then optionally transformed to be 
Regarding claim 11, Totty et al. discloses the apparatus of claim 10, wherein a normal vector for a plane is represented by a vector that is orthogonal to the plane (resultant wall plane equations for adjacent wall instances are then optionally transformed to be orthogonal to each other (e.g., to be exactly Manhattan). S560 can then include determining the wall distance away from the virtual camera, para. 0121).
Regarding claim 12, Totty et al. discloses the apparatus of claim 10, wherein a plane offset for a plane indicates a distance of the plane from a camera (S560 can then include determining the wall distance away from the virtual camera, para. 0121).
Regarding claim 13, Totty et al. discloses the apparatus of claim 1, wherein the processor is further configured to:
obtain depth information associated with the one or more planes (plane information functions to represent the planes within the scene. The planes can represent the key planes (e.g., walls, floor, ceiling), object planes, and/or other planes. The plane information can include: plane equations (e.g., defining the plane pose, etc.), plane boundaries, a plane normal vector (e.g., extending normal from the plane body), surface normal and point on the plane, surface normal and orthogonal depth from the device (camera), and/or other plane parameters, para. 0042); and
determine the one or more three-dimensional parameters of the one or more planes using the depth information (fusing 3D points from S200 and dense depth S520, paras. 0121, 0157.

Regarding claim 15, Totty et al. discloses the apparatus of claim 13, wherein the depth information is determined using a machine learning model (using machine learning engine 122, para. 0032).
Regarding claim 21, Totty et al. discloses the apparatus of claim 1, wherein the processor is further configured to generate an output image based on the three-dimensional layout of the environment (generate a dense, accurate virtual model of a scene. The scene can be a physical space, more preferably an indoor space, but (e.g., a room) additionally or alternatively an outdoor space, para. 0038).
Regarding claim 22, Totty et al. discloses the apparatus of claim 1, wherein the processor is further configured to generate a three-dimensional model representing the three-dimensional layout of the environment (generate a dense, accurate virtual model of a scene. The scene can be a physical space, more preferably an indoor space, but (e.g., a room) additionally or alternatively an outdoor space, para. 0038).
Regarding claim 23, Totty et al. discloses the apparatus of claim 22, wherein the processor is further configured to:
receive a user input to manipulate the three-dimensional model (S210 can include: identifying and removing bad imagery (e.g., outliers, blurry images), and/or selecting adequate scene imagery for subsequent use (e.g., covering certain parts of the scene, based on a set of rules, thresholds, heuristics, image characteristics, etc.), para. 0081); and
adjust at least one of a pose, a location, and a property of the three-dimensional model in an output image based on the user input (permits fine segmentation of objects, enabling foreground occlusions, interaction with objects, and the ability to modify the scene. For example, place rugs underneath furniture, place items on top of or behind other items, or otherwise modify the virtual model of the physical space, para. 0029).
Regarding claim 24, Totty et al. discloses the apparatus of claim 23, wherein at least one of the pose, the location, and the property of the three-dimensional model is adjusted based on semantic information defined for the three-dimensional model (permits fine segmentation of objects, enabling foreground occlusions, interaction with objects, and the ability to modify the scene. For example, this can enable a user to interactively change the color of wall paint or flooring, place rugs underneath furniture, place items on top of or behind other items, or otherwise modify the virtual model of the physical space, para. 0029).
Regarding claim 25, Totty et al. discloses the apparatus of claim 1, wherein the apparatus is a mobile device including a camera for capturing the one or more images and a display for displaying the one or more images (device 100 can function as or include: a capture device (e.g., that captures scene data), a display device, an interaction device (e.g., that receives user inputs), para. 0034).
Claim 26, a method claim, is rejected for the same reasoning as claim 1.
Claim 27, a method claim, is rejected for the same reasoning as claim 3.
Claim 28, a method claim, is rejected for the same reasoning as claim 5.
Claim 30, a method claim, is rejected for the same reasoning as claim 1.
Regarding claim 30, Totty et al. discloses the method of claim 26, 
wherein the one or more three-dimensional parameters include a normal vector and a plane offset (resultant wall plane equations for adjacent wall instances are then optionally transformed to be orthogonal to each other (e.g., to be exactly Manhattan) if their estimated plane equations are nearly orthogonal, resulting in an accurate wall orientation for typical indoor room geometries. S560 can then include determining the wall distance away from the virtual 
wherein a normal vector for a plane is represented by a vector that is orthogonal to the plane (resultant wall plane equations for adjacent wall instances are then optionally transformed to be orthogonal to each other (e.g., to be exactly Manhattan). S560 can then include determining the wall distance away from the virtual camera, para. 0121), and 
wherein a plane offset for a plane indicates a distance of the plane from a camera (S560 can then include determining the wall distance away from the virtual camera, para. 0121).

Allowable Subject Matter
Claims 6-9, 16-20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464.  The examiner can normally be reached on Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J LETT/Primary Examiner, Art Unit 2677